Supreme Court
OF
NEVADA

(0) 1957A aio

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

FREDERICK OMOYUMA SILVER, No. 84467
Appellant,
vs. FILED
CANDICE KATIE TOWNER,
Respondent. APR 18 2022

 

ELIZABETH A. BROWN

CLERK & IPREME COURT
ORDER DISMISSING APPEAL oy — alt CLERK

This is a pro se appeal from a district court order denying an
objection to a substitution of counsel for respondent. Eighth Judicial
District Court, Family Court Division, Clark County; T. Arthur Ritchie, Jr.,
Judge.

Review of the notice of appeal and documents before this court
reveals a jurisdictional defect. This court “may only consider appeals
authorized by statute or court rule.” Brown v. MHC Stagecoach, LLC, 129
Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule allows an
appeal from an order denying an objection to a substitution of counsel.
Accordingly, this court lacks jurisdiction and

ORDERS this appeal DISMISSED.!

pNer bac JJ.

Hardesty

 

  

Stiglich Fisendins

 

1Given this dismissal, this court takes no action in regard to the
motion filed on April 11, 2022.

 

 
Supreme Court
OF
NeEvabA

(0) 147A <>

 

 

cc:

Hon. T. Arthur Ritchie, Jr., District Judge, Family Court Division
Frederick Omoyuma Silver
Candice Katie Towner

Eighth District Court Clerk